DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim(s) 1-24, is/are drawn to a method and system of determining an individual in addiction recovery’s risk of relapse based on a plurality of factors, classified in G16H50/30.
II. Claim(s) 25-28, is/are drawn to a method for providing a reward to an individual in addiction recovery based on the individual completing different challenges/activities, classified in G06Q30/0208 and G06Q30/0225.
Inventions I and II are related as subcombinations disclosed as usable together in a single combination. The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable. In the instant case, subcombination I has separate utility such as calculating risk factors, assigning weights to the risk factors, and arriving at a quantitative assessment of risk of relapse. Further, although not required in the analysis, the Examiner notes that subcombination II also has separate utility such as providing challenges to be completed, tracking that the challenges are completed, and providing a reward based on challenge completion.  See MPEP § 806.05(d).

The Examiner notes that it is not likely that relapse risk assessment searching for Group I would reveal the challenges and rewards of Group II, nor vice-versa.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply (see MPEP § 808.02):
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search, and
(C) A different field of search.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

A telephone call was made to Nicole Dunham on 1/6/2022 to request an oral election to the above restriction requirement, but did not result in an election being made. The Applicant indicated in a voicemail to the Examiner on 1/6/2022, that they preferred a written restriction to present to their client.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELINDA GIERINGER whose telephone number is (408)918-7593. The examiner can normally be reached Monday - Friday (8AM-4PM ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on (571)270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/M.G./
Examiner, Art Unit 3622

/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622